Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/2022 has been entered. 

DETAILED ACTION
This action is responsive to the Amendment filed with an RCE on 7/11/2022.  Claims 1, 10, 12, 13 and 20 have been amended.  Claims 5 and 17 are canceled.  Claims 1-4, 6-16 and 18-20 are pending in the case.  Claims 1, 13 and 20 are independent claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-16 and 18-20 have been considered and are persuasive in part.  Previous rejection is withdrawn.  A new reference is used and the current arguments do not apply to the newly cited reference that renders the claims obvious.
Applicant argues that Early does not disclose the claim limitation.
Examiner respectfully disagrees.
Since McKim is no longer used, Examiner points to the citations below for Early that discloses the amendment limitations (see citations).  
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Early et al (US 20160312552 A1).
Referring to claims 1 and 13 and 20, Early discloses a method comprising: 
displaying, within a graphical user interface display space provided in a display of a computing device, a table associated with associated with a hydraulic fracture simulation of a wellbore of a well, ([0081] of Early, the boundary conditions may be set cell-by-cell/table format associated with the wellbore grid in a simulation software) a table including a record, the record including an attribute;  ([0078] of Early, “a user inputs individual components from a catalog and selects attributes such as the number or assemblies in a multi-node assembly, design rules, material characteristics (e.g., strength), pressure drop characteristics and operating constraints and limits”)
receiving, by a data processor of the computing device, data characterizing a user input specifying an input parameter of an entry associated with the attribute of the record; ([0078] of Early, “a user inputs individual components from a catalog and selects attributes such as the number or assemblies in a multi-node assembly, design rules, material characteristics (e.g., strength), pressure drop characteristics and operating constraints and limits”)
determining, by the data processor and based on the user input, one or more simulation attributes associated with executing the hydraulic fracture simulation, ([0050]-[0052] and [0056] of Early, input data from the user is used in the modeling, and simulation) the one or more simulation attributes determined using a predefined syntactical rule set ([0078] of Early, “a user inputs individual components from a catalog and selects attributes such as the number or assemblies in a multi-node assembly, design rules, material characteristics (e.g., strength), pressure drop characteristics and operating constraints and limits”) including at least one syntactic rule defining a reference value indicative of a measure of uncertainty for the attribute; (Fig. 11 and [0091] of Early, “FIG. 11 shows an example of the uncertainty plot 86 generated for total liquid flow rate (in barrels per day or bbl/d) as a function of bottomhole pressure. For a multiple zone well, the uncertainty plot 86 may be generated on a per-zone basis (i.e., fluid flow rate from a zone vs pressure in the zone). As shown in FIG. 11, outflow rates for different water cuts are calculated using, e.g., the near wellbore simulation, to define a range of outflow values as a function of pressure, shown as a series of curves 92. The outflow rate ranges are compared to the probability data to generate a predicted performance envelope 94. The predicted performance envelope 94 represents the intersection between the uncertainty plot 86 and an uncertainty  range or plot for another parameter. In this example, the other parameter is outflow, although any suitable combination of parameters may be used to generate the uncertainty plot and the performance envelope. The performance envelope provides a model match area that accounts for data and modeling uncertainties. The predicted performance envelope may be used to identify improvement or optimization opportunities during an operation as discussed further below.”)
 	executing, by the data processor, a sensitivity analysis using the one or more simulation attributes as inputs;  ([0060] of Early, the system incorporate uncertainty analysis method to examine the sensitivity of results of the selected model inputs)
selecting, by the data processor, a hydraulic fracture plan based on results of the sensitivity analysis, ([0060] of Early, “The system may also incorporate uncertainty analysis methods to examine the sensitivity of results to selected model inputs as well as the ability to perform full probabilistic analyses providing probability distributions for designated inputs, allowing for assessment of uncertainties and suggesting optimal set points for design and operation. In one embodiment, the uncertainty analysis is performed as part of a performance enhancement or optimization method to generate a “performance envelope”, which is defined as a range of values of an operational parameter or ranges of values of multiple operating parameters, which are suggested by the system in order to improve or optimize performance, e.g., to improve rates of production fluids (oil and gas), reduce operating times and/or improve efficiency.”) the hydraulic fracture plan configured to determine attribute values associated with a rock property of rock present within the wellbore when performing hydraulic fracturing of the well; ([0078] of Early, “Various data is input to define the reservoir, including lithology characteristics, reservoir properties (e.g., depth, thickness) fracture networks, boundaries and other properties. Borehole data can be input, such as borehole diameter, trajectory, inclination, azimuth and others. Measurement data describing fluid properties (e.g., pressure-volume-temperature or PVT data) may be input at design stages and as real time measurement data during operation. Petrophysical data includes borehole properties such as diameter (e.g., from a caliper log), and data regarding formation layers, rock types net/gross, permeability, porosity, rock strength and others. The petrophysical data may be imported from logs generated during the operation, at another time in the same borehole, or in another borehole in the same or similar formation.”)
providing, by the data processor in the graphical user interface display space, the one or more simulation attributes and results of the sensitivity analysis, (figs. 18-28, GUI displaying one or more simulation attributes) wherein providing the results of the sensitivity analysis includes providing a graphical indication in the graphical user interface display attributing the measure of uncertainty to the entry, (Fig. 18 and [0120] of Early, “In the example of FIG. 18, the interface 130 includes a window or display configured as a design or component display window 134 (CTX software) may be included to visually specify the current design. A PVT modeling view 136 displays results of PVT modeling, and a simulation view 138 displays results of numerical performance simulation. A performance results display 140 provides the user with results such as production data, real time measurement data (flow, temperature, production fluid information, etc.) cumulative production forecasts and economic forecasts (e.g., discounted cash flow). An uncertainty analysis display 142 displays results on uncertainty analysis as discussed above.”) and further wherein the graphical user interface display space including a measure of simulation variations identifying a number of simulation instances resulting from the user input specifying the input parameter of the entry and the at least one syntactic rule defining the reference value indicative of the measure of uncertainty for the attribute.  (as shown in Figs. 6 and 10 and [0073]-[0074] and [0086]-[0092]“ in the early stages of field development planning, fast running well performance models (e.g., CCD models) predict performance, assess reservoir risks and evaluate the impact of data uncertainties to enable optimal completion method to be selected and operating strategy determined. For more detailed performance analysis, defining well operating envelopes and troubleshooting of production problems identified via production surveillance activities, a suite of numerical flow simulation models are available via the DCD option.” And “ In one embodiment, the method includes performing an uncertainty analysis, which may include selecting operational parameter ranges or envelopes (referred to herein as “performance envelopes”) that can be used by the system and/or the user to identify opportunities to improve the energy industry operation. The uncertainty analysis may be performed using modules and/or functionality for performing assessment of hardware reliability, input sensitivity factors, and uncertainties in input data. This embodiment provides several reliability and sensitivity analysis capabilities, including Monte Carlo sampling, Latin Hypercube sampling, Advanced Mean Value methods, Iterated Advanced Mean Value methods, and hybrid methods. Subroutines may be embedded into the near wellbore simulator and/or integrated simulator for performing assessments. FIGS. 10 and 11 illustrate results of the uncertainty analysis in the form of uncertainty ranges, which may be used in the generation of performance envelopes.
[0087] For example, an uncertainty analysis module executes a selected analysis method (e.g., Monte Carlo or Latin Hypercube sampling) and receives input specifying a data type used as an input variable, such as flow rate and/or pressure. Each input variable is assigned a unique uncertainty, and a number of random variable values are generated for each input variable. The random variable values are simulated using, e.g., the near wellbore simulation, and output values are generated along with uncertainties or uncertainty ranges.”)
Referring to claims 2 and 14, Early discloses the method of claim 1, further comprising: generating, by the data processor, one or more simulation input files corresponding to the one or more simulation attributes; executing, by the data processor, using the one or more simulation input files, the hydraulic fracture simulation (Fig. 4, and [0057] of Early discloses hydraulic fracture simulation); and determining, by the data processor, a result of the executed hydraulic fracture simulation. (Fig. 4, and [0057] of Early discloses hydraulic fracture simulation and Fig. 22 and [0120]-[121] of Early, input data is affecting the simulation in the graphical user interface with different input producing different simulation variations on the display)

 	Referring to claims 3 and 15, Early discloses the method of claim 2, further comprising: providing, by the data processor, the result of the executed hydraulic fracture simulation.  (Fig. 4, and [0057] of Early discloses hydraulic fracture simulation)

 	Referring to claims 4 and 16, Early discloses the method of claim 3, wherein providing, the result of the executed hydraulic fracture simulation includes providing a visual representation of the well and a plurality of hydraulic fractures with respect to the well within the graphical user interface display space.   (Fig. 4, and [0057] of Early discloses hydraulic fracture simulation and [0060]-[0065] and [0073] of Early and (Fig. 22 and [0120]-[121] of Early, input data is affecting the simulation in the graphical user interface with different input producing different simulation variations on the display)

 	Referring to claims 6 and 18, Early discloses the method of claim 1, wherein the determining is performed by a parsing server including memory and at least one second data processor coupled to the data processor of the computing device, the parsing server configured to perform operations including the determining.  ([0050] of Early, a plurality of processing devices)

Referring to claims 7 and 19, Early discloses the method of claim 1, further comprising: determining, by the data processor and using a number of the one or more simulation attributes, a number of simulation variations of the hydraulic fracture simulation; and providing, by the data processor, within the graphical user interface display space, the number of simulation variations within the graphical user interface display space.  (Fig. 22 and [0120]-[121] of Early, input data is affecting the simulation in the graphical user interface with different input producing different simulation variations on the display)

 	Referring to claim 8, Early discloses the method of claim 1, wherein the one or more simulation attributes include discrete values, continuous values, or categorical values.  ([0104] of Early, input data is received real time, hence continuous values)

 	Referring to claim 9, Early discloses the method of claim 1, wherein the predefined syntactical rule set includes a plurality of syntactic rules defining two values using a first predefined character to separate a first value from a second value; a range of values using a second predefined character to separate a start of the range from an end of the range; a distribution using a distribution name, a mean, a standard deviation, a minimum, and a maximum; defining a unit system; a value using scientific notation; the value using decimal notation, or combinations thereof.  ([0112] of Early, “The resulting percentage is used as the output of Calculation 1. If the calculation could not be performed (e.g., by data being unavailable), then the answer is 0. Deviations within a defined minor deviation range are labeled as a minor deviation. Deviations that exceed the minor deviation range are labeled major deviations.”)

 	Referring to claim 10, Early discloses the method of claim 1, wherein the attribute characterizes a wellbore, a treatment schedule, a perforation zone, a fluid loss, a slurry rate, a stage fluid volume, a stage time, a stage type, a fluid type, a proppant type, a proppant concentration, a proppant damage factor, a total time, a slurry volume, and/or combinations thereof.  ([0036] of Early, “The associated methods and the associated resulting software are applicable to a range of completion types, fluid characteristics, reservoir characteristics, and well operational states. These models and methods may be incorporated into a functional design tool which can be specific to each subsurface environment and conditions, and can aid completion/production engineers during completion design, evaluation, and operation assessments and evaluations.”)

 	Referring to claim 11, Early discloses the method of claim 1, further comprising: generating one or more simulation input parameters corresponding to the one or more simulation attributes; executing, using the one or more simulation input parameters, the hydraulic fracture simulation; and providing a result of the executed hydraulic fracture simulation.  (Fig. 4, and [0057] of Early discloses hydraulic fracture simulation and [0060]-[0065] and [0073] of Early and Fig. 22 and [0120]-[121] of Early, input data is affecting the simulation in the graphical user interface with different input producing different simulation variations on the display))

 	Referring to claim 12, Early discloses the method of claim 1, further comprising:  2669RSF-502607-US-2executing the hydraulic fracturing plan.  (summary of Early)

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mitra (US 20160179999 A1):  A system and methods store initial states and unsafe states (e.g., safety requirements) of a non-linear model of a control system that interacts with a physical system.

Conclusion
                                                                                                                                                                                     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIMEI JIANG/Examiner, Art Unit 2145